         Case 1:20-cv-08407-GBD-SDA Document 28 Filed 01/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  1/21/2021
    Michael J. Lee, et al.,

                                    Plaintiffs,
                                                                   1:20-cv-08407 (GBD) (SDA)
                   -against-
                                                                   ORDER FOR
    Department of Corrections, et al.,                             TELEPHONE CONFERENCE

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

          The Court is in receipt of the enclosed letter from Plaintiff, which was written on January

13, 2021 and received by Chambers today. 1

          IT IS HEREBY ORDERED that the Warden or other official in charge of the Vernon C. Baine

Center (“VCBC”) produce plaintiff Michael J. Lee, 3492001663, on Monday, February 1, 2021 at

10:00 a.m., to a suitable location within the VCBC that is equipped with a telephone, for the

purpose of participating in a conference with the Court and Defendants’ counsel. If the scheduled

time and date presents a hardship, the Warden or the Warden’s designee should promptly inform

Chambers by calling Courtroom Deputy Katherine Lopez at (212) 805-0274.

          Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

VCBC to arrange the call and determine the telephone number at which Plaintiff will be reachable

at the above time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214) 765-

0479) and enter access code 6489745 with Plaintiff on the line.




1
 Plaintiff is reminded that all correspondence should be sent to the Pro Se Intake Unit at 500 Pearl Street,
Room 200, New York, NY 10007 and not mailed directly to Chambers.
      Case 1:20-cv-08407-GBD-SDA Document 28 Filed 01/21/21 Page 2 of 5




       During the conference, the Court will address the concerning issues raised in Plaintiff’s

letter and any interim relief he seeks, as well as the schedule for Defendants to respond to the

Second Amended Complaint.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 21, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
Case 1:20-cv-08407-GBD-SDA Document 28 Filed 01/21/21 Page 3 of 5
Case 1:20-cv-08407-GBD-SDA Document 28 Filed 01/21/21 Page 4 of 5
Case 1:20-cv-08407-GBD-SDA Document 28 Filed 01/21/21 Page 5 of 5
